Citation Nr: 1628183	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-44 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for allergic rhinitis, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating higher than 10 percent for a headache disorder.  

4.  Entitlement to an initial rating higher than 10 percent for a cervical spine disorder.  

5.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from March 1977 to November 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009, May 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing has been included in the record.  In January 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate consideration.      

The record in this matter consists solely of electronic claims files, and has been reviewed.  No new and relevant evidence has been included in the record since the May 2015 Supplemental Statement of the Case (SSOC).  

As a final matter, in a June 2015 rating decision, the RO addressed service connection claims for knee and shoulder disabilities.  In response, the Veteran filed a notice of disagreement (NOD) in July 2015.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a SOC, and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the RO has acknowledged receipt of the NOD.  Thus, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The increased rating claim for a cervical spine disability and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not experienced during the appeal period hemorrhoids that have caused persistent bleeding with secondary anemia, or with fissures.  

2.  Prior to December 23, 2010, the Veteran's rhinitis did not cause greater than 50 percent obstruction on both sides of his nose, or total obstruction in one side.  

3.  Since December 23, 2010, the Veteran's allergic rhinitis has not manifested polyps.  

4.  The Veteran has not experienced during the appeal period characteristic prostrating attacks due to headaches, averaging once per month over a several-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for service-connected hemorrhoids, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  

2.  Prior to December 23, 2010, the criteria for a compensable rating for service-connected allergic rhinitis had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  

3.  Since December 23, 2010, the criteria for a rating in excess of 10 percent, for service-connected allergic rhinitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  

4.  The criteria for a rating in excess of 10 percent, for service-connected headaches, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters to the Veteran dated between January 2011 and April 2015.  The letters informed him of his duty and VA's duty for obtaining evidence.  The letters informed the Veteran regarding requirements for service connection, and regarding the assignment of effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in the May 2015 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided here has been obtained.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA medical evidence, and evidence from the Social Security Administration (SSA).  VA provided the Veteran with VA compensation examinations into his claims, the reports of which are of record.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in November 2014. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ noted the appellate issues decided herein at the beginning of the hearing, and discussed the types of evidence that would support the claims.  Further, in an effort to assist the Veteran in corroborating his claims, the VLJ subsequently remanded this matter for additional development and medical inquiry.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

In addition, with respect to the issues decided herein, VA substantially complied with the Board's January 2015 remand orders.  In relevant part, the Board requested that the AOJ further assist the Veteran by attempting to obtain additional treatment records, and by providing new VA compensation examinations into his claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claims for Increased Ratings 

The Veteran claims that disability ratings in excess of 10 percent should be assigned for service-connected rhinitis, headaches, and hemorrhoids.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The claims will be addressed separately below.  

	Hemorrhoids

The Veteran has been service connected for hemorrhoids since May 1989.  The disorder has been rated as 10 percent disabling since January 2004.  In an August 31, 2010 decision, the Board denied a claim for increased rating for hemorrhoids.  The Veteran did not appeal that decision to the Court, so the decision became final.  On July 12, 2011, the Veteran filed the claim for increased rating subject to this appeal.  

In this decision, the Board will consider whether a higher rating has been warranted at any time since the August 31, 2010 Board decision.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's hemorrhoids are rated under Diagnostic Code (DC) 7336 of 38 C.F.R. § 4.114.  This provision authorizes 10 and 20 percent disability ratings.  As the hemorrhoids have been rated as 10 percent disabling during the appeal period, the Board will address whether the 20 percent rating has been warranted at any time from September 1, 2010.  A 20 percent rating is warranted for hemorrhoids causing persistent bleeding with secondary anemia, or with fissures.  

The evidence of record consists of VA and private treatment records, evidence from SSA, VA compensation examination reports, and the Veteran's lay assertions.  

A September 2011 VA examination report notes the Veteran's complaints of pain, itching, and swelling.  The Veteran reported that his hemorrhoids were always present.  On examination, the examiner noted nonreducible external and internal hemorrhoids with evidence of recurrent bleeding, but with no signs of anemia or malnutrition.  The examiner expressly stated that the rectum bleeding did not cause anemia.  The examiner noted no thrombosis, and no evidence of frequent recurrence without excessive redundant tissue.  Examination of the anus and rectum indicated no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, or proctitis infections.  Moreover, the report included laboratory testing results of the Veteran's blood, which indicated a CBC count within normal limits.    

An April 2015 VA examination report notes the Veteran's complaints of occasional rectal leakage and itching.  The Veteran indicated that he used suppositories regularly.  The examiner noted normal results on examination, finding no external hemorrhoids, anal fissures, or other abnormalities.  Based on April 2015 blood tests, the examiner found the Veteran without anemia and with a stable CBC count.   

The Board has reviewed VA and private treatment records dated since September 2010, in addition to medical evidence from SSA.  These records support the Veteran's claim to active hemorrhoids during the appeal period.  But, as with the VA reports, the treatment records do not indicate that the Veteran has either anemia or fissures due to his hemorrhoids, nor has he contended as much.  As evidence of either, or of both, would be necessary to approximate the criteria for a 20 percent rating here, an increased rating under DC 7336 has not been warranted during the appeal period.  38 C.F.R. § 4.114.  

	Allergic Rhinitis

The Veteran has been service connected for allergic rhinitis since January 2004.  He was assigned an initial noncompensable rating for the disorder.  On December 23, 2010, he filed a claim for increased rating.  In the May 2011 rating decision on appeal, the RO assigned a 10 percent rating effective the date of claim.  In this decision, the Board will consider whether a higher rating has been warranted at any time from December 23, 2009 (one year prior to the date of the Veteran's claim for increased rating).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, see Hart, supra.

The Veteran's rhinitis is rated under DC 6522 of 38 C.F.R. § 4.97.  This provision authorizes 10 and 30 percent disability ratings.  A 10 percent rating is warranted for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.   A 30 percent rating is warranted for rhinitis with polyps.  

The evidence of record consists of VA and private treatment records, evidence from SSA, VA compensation examination reports, and the Veteran's lay assertions.  

With regard to the one-year period prior to the increased rating claim on December 23, 2010 - the evidence is silent regarding the nature and severity of the Veteran's rhinitis.  Thus, the record does not indicate greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, or polyps.  38 C.F.R. § 4.97, DC 6522.  A compensable rating is therefore not warranted in the one-year period prior to the claim for increased rating.  

A February 2011 VA examination report is the earliest medical evidence dated during the appeal.  In the report, the examiner noted the Veteran's complains of interference with breathing through the nose, hoarseness of the voice, and pain and crusting.  On examination, the examiner noted 75 percent nasal obstruction in each nostril, but found no evidence of purulent discharge or of nasal polyps.  The examiner stated that rhinitis is present "and it is believed to be allergic in origin because of clear rhinorrhea and turbinate hypertrophy" but that there was no evidence of bacterial rhinitis.  

A September 2011 VA examination report notes the complaints of daily hoarseness, pain, and crusting for which the Veteran reported using nasal spray.  On examination, the examiner noted no rhinitis, no sinus symptoms, and no polyps.  In closing the report, the examiner described the rhinitis as "quiescent."  

An April 2015 VA examination report noted complaints of nasal congestion, watery, runny nose during pollen season, and excessive sneezing.  On examination, the examiner noted less than total obstruction in each nostril, and found the Veteran without polyps.  An April 2015 x-ray report indicated clear "paranasal sinuses and mastoid air cells" and found no "mucosal thickening or air-fluid level[.]"  

Review of the VA and private treatment records dated since December 2010 yields no evidence indicating the presence of nasal polyps.  As evidence of polyps would be necessary to approximate the criteria for a 30 percent rating here, an increased rating under DC 6522 has not been warranted since the date of claim on December 23, 2010.  38 C.F.R. § 4.97.   

	Headaches 

On December 23, 2010, the Veteran also filed an original claim to service connection for headaches.  In the May 2011 rating decision on appeal, the RO granted the claim, and assigned a 10 percent rating effective the date of the December 23, 2010 claim.  In this decision, the Board will consider whether a higher initial rating has been warranted since then.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

The Veteran's headaches are rated under DC 8100 of 38 C.F.R. § 4.124a.  This provision authorizes 10, 30, and 50 percent disability ratings.  As the headaches have been rated as 10 percent disabling during the entire appeal period, the Board will address whether a 30 or 50 percent rating has been warranted.  A 30 percent rating is warranted for headaches involving characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptabilty.  The Rating Schedule does not define "characteristics prostrating attacks."  Nevertheless, the VA Compensation Service suggests that such an attack causes a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  Moreover, "prostration" is defined as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary (32d ed. 2012).

The evidence of record consists of VA and private treatment records, evidence from SSA, VA compensation examination reports, and the Veteran's lay assertions.  

The earliest evidence dated during the appeal period is found in the February 2011 VA report.  The examiner noted the Veteran's complaints of headaches on the average of 1 time per week lasting for four hours and causing 10/10 pain on a scale of 1 to 10.  The Veteran indicated that his headaches cause him to be bedridden.  On examination, the examiner found the Veteran to be normal neurologically.  The examiner diagnosed the Veteran with episodic frontal headaches secondary to nasal congestion and allergic rhinitis.    

A September 2011 VA examiner noted complaints of "overwhelming" headaches occurring 10 times per month.  On examination, the examiner described the Veteran as well developed, well nourished, in no acute distress, and without signs of malaise or malnutrition.  Examination of the head and nose was normal.  As indicated earlier, this examiner found the Veteran's rhinitis to be "quiescent" and found no evidence of sinus problems.  Testing indicated that the Veteran was normal neurologically.  In closing the report, the examiner described the headache disorder as "quiescent."  The examiner also stated that "there is no ongoing medication use to control reported symptoms."    

An April 2015 VA examination report noted the Veteran's complaints of "severe headaches 10/10 everyday especially in pollen season" with associated throbbing and nausea.  He indicated that he did not use medication for his headaches, and had not been treated by a neurologist for the disorder.  The examiner found that the Veteran did not have characteristic prostrating attacks.    

Review of the VA and private treatment records dated since December 2010 yields no evidence indicating severe headaches.  In fact, in a February 2015 VA treatment record, the Veteran reported an absence of headaches.  This evidence corroborates the April 2015 finding that - despite the Veteran's complaints of severe headache pain - he is not experiencing prostrating attacks.  Further, evidence of either mild or "quiescent" rhinitis during the appeal period tends to undermine the Veteran's claims of severe headaches as the medical evidence indicates a relationship between rhinitis symptoms and consequent headaches.  Thus, the preponderance of the evidence indicates no "prostrating attacks" from headaches.  As such, the criteria for a 30 percent rating is not approximated here.  An increased rating under DC 8100 is not been warranted from the date of claim on December 23, 2010, therefore.  38 C.F.R. § 4.124a.    
In assessing the claims for increased ratings, the lay assertions have been considered.  The Veteran is competent to report observable symptoms such as nasal congestion, itchiness, headaches, and hemorrhoid pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to diagnose himself with anemia, anal fissures, or polyps.  These problems are beyond his capacity for lay observation.  As such, he is not a competent witness to render a medical opinion on these matters.  He does not have the training and expertise to do so.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the medical evidence addressing the disabilities is more credible evidence on the particular issues before the Board.  The VA examiners indicated a review of the claims file, detailed the Veteran's medical history, indicated an interview and examination of the Veteran, and provided detailed findings regarding the examination.  While the Veteran indicated that he was "bedridden" with headaches, that appears to be inconsistent with his lack of requiring medication for headaches.  That, taken with the objective medical findings of a lack of prostrating attacks, weighs against the claim. As the findings are based on the evidence of record and are explained, the reports are of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As this evidence preponderates against the Veteran's assertions, the preponderance of the evidence is against his claims for increased ratings.  

The Board notes that all potentially applicable DCs addressing the disabilities at issue have been considered under the provisions of the Rating Schedule.  38 C.F.R. §§ 4.97, 4.114, 4.124a; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

	Extraschedular Rating  

The Board must also consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As detailed above, the Veteran's symptoms associated with his hemorrhoids, rhinitis, and headache disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.97, 4.114, 4.124a.  The criteria specifically reserved for higher evaluations have not been met here.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service connected for the cervical spine disability addressed below.  The Veteran has at no point during the current appeal indicated that his neck disability results in further disability when looked at in combination with the hemorrhoid, rhinitis, and headache disabilities.     

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's service-connected hemorrhoid, rhinitis, and headache disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.



(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to an increased rating for hemorrhoids is denied.  

Entitlement to an increased rating for rhinitis is denied.    

Entitlement to a higher initial rating for headaches is denied.  


REMAND

A remand is warranted for the increased rating claim for a cervical spine disability.  In the April 2015 VA examination report provided in response to the Board's remand request, inconsistent findings are noted with regard to the Veteran's range of motion.  At one point in the report, the examiner indicated that the Veteran experienced pain on range of motion, but that the pain did not cause functional loss.  In another section, the examiner indicated that repetitive use testing did not cause any additional "loss of function or range of motion[.]"  Just after that finding, however, the examiner implied that repetitive testing caused pain or other functional loss but that it would be speculative to comment on the degree of the loss.  An effort should be made on remand to obtain an addendum opinion clarifying these findings.  The report should comment on whether repetitive-use testing caused functional loss and, if so, at what degree.  Stegall v. West, 11 Vet. App. 268, 270 (1998).

Further, the claim to a TDIU is inextricably intertwined with the claim for a higher rating.  A decision on the TDIU must be deferred until the increased rating claim for a neck disorder has been adjudicated.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Lastly, all outstanding VA treatment records should be included in the electronic file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  The most recent records are dated in February 2015.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.     

2.  Return the case to the April 2015 VA examiner (or suitable substitute) for review and elaboration of the report addressing the cervical spine disability.  The examiner should offer an addendum report addressing whether repetitive-use testing of the Veteran's cervical spine resulted in pain that caused functional impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  

If the requested opinion cannot be provided without further examination, schedule the Veteran for the exam.

3.  Then readjudicate the claims on appeal, to include the claim for a TDIU.  If a claim remains denied, the Veteran should be provided with a SSOC.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


